Order filed, November 17, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00299-CV
                                 ____________

                  KANESHIA ALLEN-MCCULLY, Appellant

                                         V.

                   WELTON RAY MCCULLY JR., Appellee


                    On Appeal from the 279th District Court
                           Jefferson County, Texas
                       Trial Court Cause No. F-222,507


                                      ORDER

      The reporter’s record in this case was due April 20, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Angie Morman, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM